Citation Nr: 0808166	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-07 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a increased disability rating for service-
connected chronic lumbosacral strain with degenerative joint 
disease, currently evaluated 10 percent disabling.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to May 
1993.   

Procedural history

Service connection for a low back disability, denominated 
chronic lumbosacral strain, was granted in a July 1004 VA 
rating decision.  A noncompensable disability rating was 
assigned.  A 10 percent disability rating was assigned in a 
November 1994 rating decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma which denied the veteran's 
claim for an increased disability rating for his service-
connected low back disability, currently denominated chronic 
lumbosacral strain with degenerative joint disease. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In the January 2005 rating decision, the RO also denied the 
veteran's claims of entitlement to service connection for 
hearing loss, flat feet, high blood pressure and prostate 
problems.  The veteran disagreed only as to the increased 
rating claim.  Thus, the service connection issues are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


REMAND

The Board determines that a remand is required for additional 
procedural development.

The veteran received notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) via letters from the RO dated 
October 28, 2004 and June 14, 2006, the latter in 
satisfaction of the  holding of the United States Court of 
Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Since that time, 
however, there has been another significant Court decision 
concerning VCAA notice. 

In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), for an increased-compensation claim, 
section 5103(a) requires, at a minimum, that VA notify the 
claimant that in order to substantiate a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In the present case, the Board notes that the veteran's 
statements in his substantive appeal, filed in March 2006, 
address the frequency of his back strain, but not symptoms 
that reflect the rating criteria, thereby indicating that he 
was unaware of those criteria.  

The United States Court of Appeals for the Federal Circuit 
held in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA was invalid as contrary to the statutory authority.  
Thus, if, as here, the record has a procedural defect with 
respect to the notice required under the VCAA, this may not 
be cured by the Board. Accordingly, the Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.

Consequently, the Board determines that additional VCAA 
notice and readjudication of the veteran's claim must be 
undertaken.  Accordingly, the case is REMANDED for the 
following action:

1.	The veteran should be sent a VCAA 
notice pursuant to Vazquez-Flores v. 
Peake that advises him of the types of 
evidence, medical and lay, that he may 
submit in support of his claim for an 
increased rating for his service-
connected back disability.

2.	After completing the above action and 
any other development the agency of 
original jurisdiction deems to be 
necessary, the veteran's increased 
rating claim should be readjudicated.  
If the claim remains denied, the 
veteran and his representative, if one 
has been appointed, should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the claims folder should be returned to the Board 
for further appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



